DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/024038 (Stanhope et al.).
Regarding claims 1 and 6, ‘038 discloses: A garment that is resistant to molten metals comprising (pars. 1-2);
a fabric shaped to cover at least a portion of a wearer's body, the fabric comprising a woven fabric made from a plurality of yarns, the fabric comprising warp yarns and fill yarns (fabric is disclosed as woven fabric in par. 21 inherently including warp and fill yarns), the warp yarns and fill yarns comprising a fiber blended yarn (par. 24 discloses ‘blended’ yarns used in the fabric inherently warp or fill yarn), the fiber blended yarn comprising a blend of fibers including: wool fibers in an amount from about 22% to about 43% by weight of the fabric (par. 49 discloses wool ‘at least 30%’ a datapoint within claimed range); flame resistant cellulose fibers, the flame resistant cellulose fibers being present in the fabric in an amount from about 52% to about 82% by weight (par. 49 discloses FR rayon/cellulose 20-60%; 60% is a data point within claimed range); and non-aromatic polyamide, the non-aromatic polyamide being present in an amount by weight (par. 49 discloses ‘nylon’ which is equivalent to common ‘non-aromatic polyamide’ as there is no mention of the ‘nylon’ being ‘aromatic’; and blended in at 5-20%; a range that encompasses and overlaps with the claimed range “about 6% to about 14%”).
	‘038 as cited above discloses all of claim 1 absent the exact claimed range of polyamide present in the yarn blend composition.
	However the MPEP 2144.05 is clear: 
I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
	Since ‘038 discloses a nearly identical product with identical functional flame/molten metal protection capabilities to the claimed product and the range of polyamide in the blend composition disclosed/taught by ‘038 is shown to be overlapping to the claimed blend composition a prima facie case of obviousness exists that one of ordinary skill in the art of fabric design and manufacture prior to filing the invention would have been able to arrive at the appropriate percentage of polyamide in the final composition of the fabric in an amount sufficient to dramatically increase the durability of the fabric without adversely impacting any of the other properties of the fabric, especially the fire resistant properties of the fabric.
	Regarding claims 3 and 11, ‘038 discloses in par. 24 yarns are ‘blended’, equivalent to claimed ‘intimate blend’/’fiber blended’ and in par 25 discloses wool, FR cellulose/rayon, and nylon/non-aromatic polyamide.
	Regarding claim 4, ‘038 discloses in par. 53 the fabric is ‘twill’ woven.
	Regarding claim 5, ‘038 discloses Flame resistant cellulose and rayon which must inherently be ‘pre-treated’ in some manner to provide cellulose/rayon with ‘flame resistance’.
Regarding claim 7, ‘038 discloses various basis weight including 8-12 osy.  8 osy is a data point within and therefore disclosing the claimed range of “about 8 osy to about 14 osy”.
	Regarding claim 10, ‘038 discloses two ply yarns in par. 23.
Regarding claim 13, ‘038 discloses fabric formed into garment including shirts and trousers in par. 57.
	Regarding claim 14, ‘038 discloses: when tested according to ISO Test 11612, displays a rating of E3 or D3 and when tested according to ASTM Test F1959 displays an arc flash value of greater than 8 cal/cm2 (par. 58 in ‘038 states these recitations verbatim). 
Claim(s) 2, 8, 9, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/024038 (Stanhope et al.) in view of US 8209785 (Underwood et al.).
Regarding claims 2, 8, 9, 15, 17 and 18; ‘038 as recited above fully discloses a woven fabric resistant to molten metals, inherently including warp and filling yarns; and blended staple fiber yarns including wool, FR rayon/cellulose, and nylon/non-aromatic polyamide.
Regarding claim 16, ‘038 discloses Flame resistant cellulose and rayon which must inherently be ‘pre-treated’ in some manner to provide cellulose/rayon with ‘flame resistance’.
Regarding claim 19, ‘038 discloses two ply yarns in par. 23.
‘038 as cited above discloses all of instantly listed claimed limitations above absent the exact claimed range of polyamide present in the yarn blend composition.
‘038 does not recite the exact claimed compositional ranges of the wool, FR rayon/cellulose, and nylon/non-aromatic polyamide.
However, similar to above  the MPEP 2144.05 is clear: 
I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
	Since ‘038 discloses a nearly identical product with identical functional flame/molten metal protection capabilities to the claimed product and the range of polyamide in the blend composition disclosed/taught by ‘038 is shown to be overlapping to the claimed blend composition a prima facie case of obviousness exists that one of ordinary skill in the art of fabric design and manufacture prior to filing the invention would have been able to arrive at the appropriate percentage of polyamide in the final composition of the fabric in an amount sufficient to dramatically increase the durability of the fabric without adversely impacting any of the other properties of the fabric, especially the fire resistant properties of the fabric.
‘038 also does not recite the claimed range of staple fiber lengths of the wool (‘about 3 inches and less than about 5 inches’), rayon/cellulose (‘greater than about 3 inches and less than about 6 inches’), or nylon/non-aromatic polyamide (‘greater than about 3 inches and less than about 6 inches’).
However, ‘785 does explicitly teach, “a flame resistant fabric made from a fiber blend (title)”… “The fiber blend as described above is used to form yarns that are then woven or knitted into a fabric. In one embodiment, the fiber blend is made of substantially staple fibers, which are fibers having a determined length. The staple fibers, for instance, may have lengths of less than about 5 inches…(par. 22).”
The range taught by ‘785 discloses the claimed ranges as ‘less than about 5 inches’ is a data point within the claimed ranges of the staple fiber length used.
Therefore it would have been obvious to one of ordinary skill in the art of fabric design and production prior to filing the invention to modify the staple fiber lengths of the yarns used in a flame resistant fabric to be ‘less than about 5 inches’ so as to arrive at flame resistant fabric with better comfort and hand characteristics but still exhibiting the required flame resistance.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/024038 (Stanhope et al.) in view of US 8793814 (Dilanni et al.).
‘038 discloses/teaches all of claim 1 as stated  above but does not speak explicitly to the warp and/or filling yarn weaving density (yarns per length of the fabric) recited in claim 12.
However, ‘814 does teach a flame resistant fabric made from a fiber blend.  ‘814 explicitly states, “As described above, the fabrics made in accordance with the present disclosure can be relatively lightweight and can be wear resistant. For instance, the fabric (without treatments, finishes or coatings) can have a basis weight of less than about 5 osy, such as from about 2 osy to about 5 osy.
In addition to having a relatively light weight, the fabric can also be constructed such that the yarns are tightly woven together. For instance, the yarns in the warp direction and the yarns in the fill direction can have a yarn density of greater than about 45 yarns per inch. In one embodiment, the yarn density in both directions can be from about 45 yarns per inch to about 95 yarns per inch, such as from about 45 yarns per inch to about 60 yarns per inch (pars. 16-17)”.
The citation above recites data points, ‘about 95 yarns per inch’ and ‘about 60 yarns per inch’ for either of the warp and filling yarn weaving densities that are data points within the claimed ranges and therefore disclose the claimed ranges.
Therefore it would have been obvious to one of ordinary skill in the art of fabric design and production prior to filing the invention to modify the warp and filling yarn weaving densities used in a flame resistant fabric to be ‘about 95 yarns per inch’ and ‘about 60 yarns per inch’ so as to arrive at tightly woven flame resistant fabric that is relatively light weight and still wear resistant.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/024038 (Stanhope et al.) in view of US 8209785 (Underwood et al.) and further in view of US 2013/0212790 (Waxman et al.).
As previously stated above the cited combined teachings already fully teach claim 15.
As previously cited above, ‘038 discloses: when tested according to ISO Test 11612, displays a rating of E3 or D3 and when tested according to ASTM Test F1959 displays an arc flash value of greater than 8 cal/cm2 (par. 58 in ‘038 states these recitations verbatim).
‘038 does not teach: wherein the fabric, when tested according to ISO Test 11611, displays a rating of A1 under Class 2.
The mere existence of an international standard test and standard rating establishes a clear case of prima facie obviousness that one of ordinary skill in the art of protective fabrics prior to filing the invention would have known through the mere existence of the standard rating that it would be desirable, predictably successful and therefore obvious to try to produce a fabric that meets or exceeds the known international standard ratings.  
Further, ‘790 teaches: “The present fibre blend is designed specifically for the manufacture of safety textiles being resistant to heat including extreme heat associated with molten metals, electric discharge and flames. The inventors provide a fibre blend and in particular a woven, non-woven, including a knitted fabric, that satisfies a number of different national performance test standards including in particular:
EN ISO 11611: 2007: Clause 6.1--tensile strength; Clause 6.2--tear strength; Clause 6.5--dimensional change; Clause 6.7--flame spread procedure A (surface ignition) and B (edge ignition); Clause 6.10--electrical resistance (pars. 71-72).”
Therefore it would have been obvious to one of ordinary skill in the art of heat, flame, molten metal protective woven fabrics prior to filing the invention to try to arrive at a fabric that satisfies various national performance test standards including those of EN ISO 11611. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various heat and molten metal resistant fabrics/garments have been attached to establish the general state of the prior art.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/           Primary Examiner, Art Unit 3732